Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 4, 2014

                                           No. 04-14-00830-CV

                                       EX PARTE David REYES

                                  Original Habeas Corpus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On December 1, 2014, relator filed a pro se petition for writ of habeas corpus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 4th, 2014.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2002EM502383, styled In the Interest of J.A.R., A Child, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Eric Rodriguez presiding.